STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9, and 15 were modified in an amendment filed on May 2, 2022.
Claims 1, 9, and 15 are further modified and claim 8 is canceled by the Examiner amendment contained herein.
Claims 1-7 and 9-20 are pending and are allowed.


Claim Rejections under 35 USC § 101
Claims 1-20 were rejected under 35 U.S.C. § 101 in the previous Office action because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In Remarks filed on May 2, 2022, Applicant argues that “implementing "at least one mapped component corresponding exclusively to the at least one software-defined storage device," and specifically "communicating with the at least one software-defined storage device" using the at least one mapped component precludes mere mental performance of the claimed techniques.”  The Examiner notes that the additional limitations in the amended claims describe where data is obtained from and would individually be considered as extra-solution activity due to their generic nature, not as an abstract idea (mental process).  
However, upon further consideration, the Examiner has determined that the independent claims, as amended and when viewed as a whole, are analogous to Example 40 (Claim 1) and Example 42 (Claim 1) in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  These examples contain a claim directed to collecting additional data in conjunction with monitoring network traffic (Example 40), and a claim directed to format conversion, generation, and transmission of a message with updated information (Example 42).  In both cases, the claims were determined to be patent eligible.  
In the instant case, the independent claims are directed to an improvement in the monitoring and management of software-defined storage devices.  Specifically, the claims provide an improved alerting mechanism by receiving an alert, augmenting the alert with additional information, generating a modified version of the augmented alert by incorporating dependency information, and performing one or more automated actions based at least in part on the modified version of the augmented alert.  When considered as a whole, the claims integrate the identified mental processes into a practical application.
Accordingly, the rejection of the claims under 35 U.S.C. § 101 is withdrawn.


Claim Rejections - 35 U.S.C. § 103
Applicant's arguments in the amendment submitted on May 2, 2022, have been fully considered and are persuasive.  
Applicant notes that the Shukla reference was filed on July 25, 2019 and assigned to Dell Products L.P., while the instant application was filed on May 29, 2020 and assigned to EMC IP Holding Company LLC.  Additionally, Applicant submits that Dell Products L.P. and EMC IP Holding Company LLC are both Dell Technologies companies.  Applicant asserts that, because the alleged 102(a)(2) Shukla reference is commonly owned with respect to the instant application, the cited Shukla reference should be properly disqualified as prior art under 35 U.S.C. 102(b)(2)(C).  Applicant submitted a statement which reads: “Application 16/886,982 and the subject matter disclosed in the Shukla reference (US 2021/0026750), relied upon in the Section 103 rejections herein, were, at the time the invention was effectively filed, owned by Dell Technologies.”
The Examiner agrees that the Shukla reference should be disqualified under 35 U.S.C. 102(b)(2)(C) based on the received statement establishing common ownership as required by MPEP 717.02(a)(I)(B).  
Accordingly, the rejections under 35 U.S.C. § 103 are withdrawn.


Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Michael J. Cooper (Reg. No. 57,749) on July 29, 2022.
The application has been amended as follows:

In the claims:
For claim 1, make the following changes:
1.  A computer-implemented method comprising:
obtaining an alert from at least one software-defined storage device, wherein the at least one software-defined storage device comprises at least one software-defined storage stack, and wherein obtaining the alert comprises implementing at least one mapped consumer component having a one-to-one mapping to the at least one software-defined storage stack;
determining, via communicating with the at least one software-defined storage device using the at least one mapped consumer component, one or more items of additional information pertaining to one or more of the alert and the at least one software-defined storage device;
augmenting the alert based at least in part on the one or more determined items of additional information;
generating a modified version of the augmented alert by incorporating, into the augmented alert, dependency information pertaining to the at least one software-defined storage device and one or more additional software-defined storage devices; and
performing one or more automated actions based at least in part on the modified version of the augmented alert;
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

Regarding claim 8, the claim is canceled:
8. (Cancelled)

For claim 9, make the following changes:
9.  A non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device: 
to obtain an alert from at least one software-defined storage device, wherein the at least one software-defined storage device comprises at least one software-defined storage stack, and wherein obtaining the alert comprises implementing at least one mapped consumer component having a one-to-one mapping to the at least one software-defined storage stack; 
to determine, via communicating with the at least one software-defined storage device using the at least one mapped consumer component, one or more items of additional information pertaining to one or more of the alert and the at least one software-defined storage device; 
to augment the alert based at least in part on the one or more determined items of additional information; to generate a modified version of the augmented alert by incorporating, into the augmented alert, dependency information pertaining to the at least one software-defined storage device and one or more additional software-defined storage devices; and 
to perform one or more automated actions based at least in part on the modified version of the augmented alert.

For claim 15, make the following changes:
15.  An apparatus comprising: 
at least one processing device comprising a processor coupled to a memory; 
the at least one processing device being configured: 
to obtain an alert from at least one software-defined storage device, wherein the at least one software-defined storage device comprises at least one software-defined storage stack, and wherein obtaining the alert comprises implementing at least one mapped consumer component having a one-to-one mapping to the at least one software-defined storage stack; 
to determine, via communicating with the at least one software-defined storage device using the at least one mapped consumer component, one or more items of additional information pertaining to one or more of the alert and the at least one software-defined storage device; 
to augment the alert based at least in part on the one or more determined items of additional information;
to generate a modified version of the augmented alert by incorporating, into the augmented alert, dependency information pertaining to the at least one software-defined storage device and one or more additional software-defined storage devices; and
to perform one or more automated actions based at least in part on the modified version of the augmented alert.


Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In addition to the prior art cited in the previous Office action, further search of the prior art found several prior art references, such as Li et al. (U.S. Patent No. 10,552,247) and Arora et al. (U.S. Patent Nos. 10,887,158; 10,979,281; and 11,099,963), which describe determining alert dependencies and relationships.  However, the Examiner has determined that none of the prior art found, either alone or in combination with other prior art, explicitly teaches or would reasonably suggest to one of ordinary skill in the art the specific combination of augmenting a received alert with additional information, generating a modified version of the augmented alert by incorporating dependency information, and performing one or more automated actions based at least in part on the modified version of the augmented alert as recited in the amended claim 1 when the claim is considered as a whole.  Therefore, claim 1 contains allowable matter.
Independent claims 9 and 15, as amended, recite limitations similar to claim 1 and therefore contain allowable matter for the same reasons as claim 1. 
Accordingly, claims 1-7 and 9-20 are allowed.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113